Citation Nr: 1521587	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to December 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to have been incurred in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor its impact on the matter; any notice defect or duty to assist omission is harmless. Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

The Veteran claims his tinnitus began during his active duty service as a result of noise trauma he sustained therein.  His DD Form 214 shows that he served in Vietnam and that his military occupational specialty (MOS) was field artilleryman.   His exposure to noise trauma in service is not in dispute.

In his May 2011 claim for service connection, the Veteran asserted he experienced tinnitus "years (sic) ago."  

On October 2011 VA examination, the Veteran reported onset of tinnitus three years prior.  Recurrent, but not constant, tinnitus was diagnosed.  The examiner determined that the Veteran's tinnitus was not caused by service as there was no evidence of tinnitus found in his service treatment records, no recent hearing exam, no previous treatment for tinnitus, and his reported onset of tinnitus 40 years postservice.

During December 2011 VA treatment, the Veteran reported that he first noticed tinnitus six to seven years ago.  In an undated letter, his prior treating physician reported that the Veteran was seen in his office for complaints of tinnitus in January 2003.

In his September 2013 substantive appeal, the Veteran challenged the examiner's conclusion that his tinnitus began so many years after service, emphasizing that tinnitus does not "happen at once" but has a gradual onset and then gets worse.

During the April 2014 hearing before the Board, the Veteran testified that his tinnitus began in service and has persisted ever since.

On longitudinal review of the record, the Board finds that the evidence reasonably supports the Veteran's claim.  As was noted above, it is not in dispute that he has tinnitus, and that he was exposed to noise trauma in service.  The Board acknowledges that there is evidence in the record against the Veteran's claim, including his report on October 2011 VA examination that his tinnitus began 3 years prior, the audiologist's opinion indicating that the tinnitus is unrelated to service, and the December 2011 VA treatment record noting onset of tinnitus 6 or 7 years prior.  However, he has since explained, in essence, that his tinnitus actually began earlier, in service, but became more pronounced to the point requiring attention more recently.  He is competent to observe that he has experienced tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  His explanation describing a gradual onset of tinnitus that was present throughout, but became annoying more recently is plausible; it is not inconsistent with his report on October 2011 examination that the tinnitus, while recurrent, was not constant.  A review of the Veteran's record did not find any evidence so contradictory as to render his accounts not credible, and the Board finds no reason to reject his reports of ringing in the ears beginning in service, and becoming more pronounced since not credible.  

One method of establishing a nexus between a current disability and service is by showing that the disability began in service, and has persisted since. Tinnitus is a disability capable of lay observation, and the Veteran's accounts of onset of a slowly progressing in severity tinnitus in service are deemed credible. Resolving any remaining reasonable doubt in his favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


